Citation Nr: 1418646	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1987.  The Veteran died in April 2009, and the appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2012, the appellant testified at an in-person hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran died in April 2009.  The Veteran's certificate of death lists the immediate cause of death as thyroid cancer.  At the time of his death, service connection was in effect for the following disorders: postoperative status, partial hemilaminectomy, right, L5-S1, with discectomy and foraminotomy, with degenerative disk disease (rated as 10 percent disabling); status post lesions of the left side of the sneck and scalp (rated as noncompensable); and defective hearing (rated as noncompensable).

The appellant filed an application for Dependency and Indemnity Compensation benefits in June 2009, asserting that thyroid cancer, the immediate cause of death for her spouse, was caused by his military service.  More specifically, she has asserted that presumed herbicide exposure during active service in Vietnam caused the Veteran to develop thyroid, throat, lung, esophagus, and larynx cancer after service.  During the February 2012 hearing with the undersigned, the appellant contended that while the Veteran had thyroid cancer, it had metastatized to other areas, including the lung, throat, larynx, and esophagus.

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The National Personnel Records Center verified that the Veteran served in the Republic of Vietnam from July 1969 to July 1970.  As such, Board finds that the Veteran's exposure to herbicides is presumed.  

If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected. 38 C.F.R. § 3.309(e) (2013).  While cancers of the lung, bronchus, larynx, and trachea are presumptive diseases, thyroid cancer is not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  38 C.F.R. § 3.309(e).  This does not, however, preclude the appellant from establishing service connection for the Veteran's cause of death, thyroid cancer, on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While service treatment records are negative for any diagnosis or indication of any type of cancer, post-service private treatment records dated from December 2008 to April 2009 reflected that the Veteran was initially diagnosed with thyroid cancer in December 2008 after complaining of a lump in his throat as well as trouble swallowing.  Shortly thereafter, the Veteran underwent a total thyroidectomy with bilateral neck dissection.  A pathology report was noted to anaplastic thyroid cancer in a background of papillary thyroid cancer replacing the entire thyroid gland.  PET/CT scan findings revealed metastatic disease to the lymph nodes, lungs, bones, and mediastinal area.  Additional imaging was noted to demonstrate progression of the disease within the neck.   

The appellant submitted internet treatise information that included discussion of the findings complied by the Institute of Medicine (IOM) in a study of the links between herbicides and cancer.  She highlighted that the IOM study found that there was inadequate/insufficient evidence to determine whether an association existed between herbicides and cancers of the endocrine glands, like thyroid cancer.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In light of the cumulative record discussed above, the Board has determined that the evidence of record does not adequately address whether the Veteran's thyroid cancer diagnosed post-service was causally related to events during his military service or any incident therein, to include herbicide exposure.  As noted above, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is obtained that adequately addresses the etiology of the cause of the Veteran's death.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue of entitlement to service connection for the Veteran's cause of death discussed above.  Henderson v. West, 12 Vet. App. 11, 20   (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant must be afforded an VA medical opinion to ascertain the etiology of the Veteran's thyroid cancer diagnosed post-service as well as to determine whether the cause of the Veteran's death was related to his military service.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The examiner must specify in the opinion that these records have been reviewed.  

Based on a detailed review of the evidence of record, and with consideration of the appellant's statements, the examiner must state whether the Veteran's thyroid cancer diagnosed post-service was related to events during his military service or any incident therein, to include herbicide exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the appellant's claims, taking into consideration all relevant evidence associated with the record since the issuance of the January 2011 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

